Citation Nr: 1537722	
Decision Date: 09/03/15    Archive Date: 09/10/15

DOCKET NO.  13-03 820	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1. Entitlement to service connection for a left shoulder disability.

2. Entitlement to service connection for a right shoulder disability.

3. Entitlement to service connection for a left hip disability, to include radiculopathy as secondary to the service-connected low back disability.


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant, spouse


ATTORNEY FOR THE BOARD

A.P. Armstrong, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1991 to February 2010.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston Salem, North Carolina.  The case was subsequently transferred to the RO in Nashville, which retains jurisdiction.  The Veteran and his wife testified before the undersigned in a June 2015 hearing.  A hearing transcript was associated with the claims file and reviewed.  

The issues of service connection for the right shoulder and left hip are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

The weight of the evidence is against finding a current left shoulder disability.


CONCLUSION OF LAW

The criteria for service connection for a left shoulder disability have not been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. § 3.303 (2014).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Procedural Duties

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

In December 2009, the RO sent the Veteran a letter, providing notice that satisfied the requirements of the VCAA. See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  No additional notice is required.  

Next, VA has a duty to assist the Veteran in the development of claims.  This duty includes assisting him in the procurement of pertinent treatment records and providing an examination when necessary.  38 C.F.R. § 3.159.

All pertinent, identified medical records have been obtained and considered.  There is no indication that outstanding chiropractic records would be relevant to the shoulder claim.  The Veteran identified this treatment in context of his back disability and did not report a current diagnosis related to his left shoulder.  VA provided examinations for the left shoulder in July 2010 and September 2012, but VA is not required to provide a medical opinion on the left shoulder claim because the evidence does not show a current disability.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The Board has carefully reviewed the record and determines there is no additional development needed for the claim.  

The United States Court of Appeals for Veterans Claims (Court) has held that VA employees have two duties to claimants during hearings: to fully explain the issues and to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010); 38 C.F.R. § 3.103(c)(2).  At the June 2015 hearing, the undersigned identified the issues and sought evidence concerning the Veteran's symptoms, in-service activities, and treatment to determine whether all relevant records had been obtained.  The undersigned's questions were designed to elicit testimony as to the elements needed to substantiate the claims.  The Board thereby met the duties imposed by 38 C.F.R. § 3.103(c)(2) as interpreted in Bryant.

As VA has satisfied its duties to notify and assist the Veteran, no further notice or assistance is required.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

II. Service Connection

Service connection will be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  To establish entitlement to service-connected compensation benefits, a Veteran must show "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010).  

The Board must consider all the evidence of record and make appropriate determinations of competence, credibility, and weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  When there is an approximate balance of positive and negative evidence regarding any material issue, all reasonable doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

The Veteran and his wife are competent to report symptoms and experiences observable by their senses; however, they are not competent to diagnose a left shoulder disability as this requires specialized medical training and testing to understand the complexities of the musculoskeletal system.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); 38 C.F.R. § 3.159(a).  The Board finds them credible as their statements are detailed and consistent.

Based on the evidence, the Board finds that the criteria for service connection for a left shoulder disability have not been met.  See 38 C.F.R. § 3.303.

The weight of the evidence is against finding a current left shoulder disability.  The September 2012 VA examiner found no arthritis on imaging studies.  While a December 2011 MRI identified abnormalities in the right shoulder, no similar abnormalities were noted in the left shoulder.  The July 2010 VA examiner cited physical and radiological testing but also recorded no evidence of abnormalities in the left shoulder.  VA treatment records show complaints of current left shoulder pain and objective evidence of "diffuse tenderness."  See December 2011 treatment.  Similarly, at the Board hearing, the Veteran and his wife noted current pain in the shoulders and problems completing tasks due to shoulder pain.  However, VA treatment records are silent for any current diagnosis of a problem in the left shoulder.  The Veteran has also not reported a specific diagnosis of a disability in the left shoulder.  Pain and tenderness alone, without an underlying disability, are not compensable.  See Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  

The Board notes that the Veteran reported shoulder pain in service, service treatment from February 2002 shows muscle spasms, and October 2006 in-service providers diagnosed left shoulder strain.  Nevertheless, in-service injuries and acute diagnoses do not establish the existence of a current left shoulder disability.  See Shedden v. Principi, 381 F .3d 1163, 1167 (Fed.Cir. 2004).  In this case, the weight of the evidence demonstrates that the in-service complaints were acute and transitory and resolved without chronic residuals prior to separation.  As the evidence does not show a current left shoulder disability, service connection cannot be established.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); 38 C.F.R. § 3.303.    


ORDER

Service connection for a left shoulder disability is denied.





REMAND

A VA medical opinion is needed with respect to the right shoulder and left hip claims.  Regarding the left hip, the evidence shows current left hip adductor tendonitis, pain, and weakness in testing of the hip flexors secondary to back pain.  See VA treatment August 2010, March and May 2011, Board hearing.  The evidence also shows in-service left hip adductor tendonitis in November 2008 and multiple reports of pain in the left groin and left leg.  At the Board hearing, the Veteran reported continuous pain radiating from his left hip down since service.  However, the July 2010 and September 2012 examiners found normal flexion and reflexes with no neurologic abnormalities.  Thus, a medical examination and opinion would be helpful to determine if there is any current left hip problem related to service or associated with the service-connected low back disability.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Further, the Veteran mentioned chiropractic treatment for his back financed through VA; those records could assist in proving his left hip claim.

Additionally, the September 2012 examiner interpreted an MRI from December 2011 finding a small cystic formation and mild edema at the AC joint of right shoulder.  At the Board hearing, the Veteran reported in-service injuries to his shoulders when he was working with sledge hammers and involved in a rollover motor vehicle accident.  Service treatment records show complaints of pain in the bilateral or right shoulder in November 1996, February 2002, and a June 2009 health assessment.  He also reported having problems with his shoulders since that time.  Thus, an examination and medical opinion are also needed for the right shoulder claim.  See McLendon, 20 Vet. App. at 79.      

Accordingly, the case is REMANDED for the following action:

1. Obtain the Veteran's chiropractic records, obtaining any necessary authorization; associate them with the claims file.

2. Thereafter, schedule the Veteran for a VA examination(s) for his right shoulder and left hip.  The examiner should address the following:

a. Is the small cystic formation and mild edema at AC joint of right shoulder at least as likely as not related to service, including the rollover vehicle accident, exposure to IEDs, and reports of injury from using a sledge hammer?

b. Is any current left hip disability at least as likely as not related to service?  Please consider left hip adductor tendonitis and weakness in testing of the hip flexors secondary to back pain from August 2010, March and May 2011. 

c. Is the current left hip disability at least as likely as not caused by the service-connected low back disability?

d. Is the current left hip disability at least as likely as not aggravated beyond the natural progression by the service-connected low back disability?

If aggravation is found, please identify the baseline level of disability prior to aggravation.

Please consider the Veteran's reports of symptoms, onset, and in-service activities as well as other relevant medical and lay evidence.

If the needed opinion cannot be provided without resort to speculation, court cases require the examiner explain why the opinion cannot be offered, and state whether the inability is due to the absence of any evidence or to the limits of scientific or medical knowledge.

3. If any claim remains denied issue a supplemental statement of the case.  Then, return the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


